681 So.2d 910 (1996)
Rickey TAYLOR, Appellant,
v.
STATE of Florida, Appellee.
No. 96-0227.
District Court of Appeal of Florida, Fourth District.
October 23, 1996.
Richard L. Jorandby, Public Defender, and Frederick C. Hutchinson, III, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the revocation of Taylor's probation, and remand for entry of a written order of revocation containing evidence relied on by the court and reasons for the revocation of Taylor's probation. See, e.g., Glendon v. State, 669 So.2d 1148 (Fla. 4th DCA 1996).
GUNTHER, C.J., and POLEN and FARMER, JJ., concur.